Name: 2002/442/EC: Commission Decision of 10 June 2002 authorising Belgium to carry out only two pig surveys a year (Text with EEA relevance) (notified under document number C(2002) 2061)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic analysis;  means of agricultural production;  information and information processing;  agricultural activity
 Date Published: 2002-06-12

 Avis juridique important|32002D04422002/442/EC: Commission Decision of 10 June 2002 authorising Belgium to carry out only two pig surveys a year (Text with EEA relevance) (notified under document number C(2002) 2061) Official Journal L 152 , 12/06/2002 P. 0029 - 0030Commission Decisionof 10 June 2002authorising Belgium to carry out only two pig surveys a year(notified under document number C(2002) 2061)(Only the Dutch and French texts are authentic)(Text with EEA relevance)(2002/442/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production(1), as last amended by Directive 97/77/EC(2), and in particular Article 1(2), (3) and (4) thereof,Whereas:(1) Belgium has submitted methodological documentation which, in line with Directive 93/23/EEC, guarantees the quality of production forecasts.(2) Directive 93/23/EEC also authorises the Member States, at their request, to use administrative statistical sources instead of livestock surveys, on condition that they satisfy the obligations arising out of the said Directive. Belgium has made such a request.(3) Belgium should be authorised to carry out only two surveys a year, at six-month intervals in the months of May/June and November/December, and to use the administrative statistical sources it has indicated.(4) This Decision is in compliance with the opinion of the Standing Committee for Agricultural Statistics, set up by Council Decision 72/279/EEC(3),HAS ADOPTED THIS DECISION:Article 1Belgium is authorised to carry out only two surveys a year, at six-month intervals in the months of May/June and November/December.Article 2When using administrative data to establish gross indigenous production forecasts Belgium has to observe basic conditions which are set out in the annex of the decision.Article 3This authorisation is granted for a period of three years.Article 4This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 10 June 2002.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 149, 21.6.1993, p. 1.(2) OJ L 10, 16.1.1998, p. 28.(3) OJ L 179, 7.8.1972, p. 1.ANNEXBasic conditions determining the use of the Sanitel administrative database in compiling gross indigenous production forecasts:1. A cooperation group made up of officials from the National Statistical Institute (Institut national de statistique) at the Belgian Ministry of Economic Affairs, from the Centre for Agricultural Economics (Centre d'Ã ©conomie agricole) at the Ministry of Small Enterprises, Traders and Agriculture, or from corresponding bodies set up under the regionalisation programme, and from the European Commission shall supervise the use of the Sanitel administrative database in compiling gross indigenous production forecasts.In particular this group shall ensure that the procedure for updating the Sanitel register will continue to guarantee adequate coverage and representativeness compared with the results of the pig livestock surveys. This group shall always undertake a detailed examination each time there is a significant change in the Sanitel administrative database.2. Before 31 December 2004, Belgium shall transmit to the European Commission a report on the experience acquired through use of the Sanitel administrative database in compiling gross indigenous production forecasts.